Motion for stay *682granted as to that part of the order which would restrain the applicant from receiving, at the place of business of defendants, soiled linens, from marking them and preparing them for the laundry, and from sewing any pieces that may be tom or ripped. As to that part of the order which would restrain the applicant from soliciting customers and serving or catering to them, other than as above stated, the motion is denied. Present — Lazansky, P. J., Young, Kapper, Seudder and Davis, JJ.